Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 7 Oct 2022.
Claims 9, 17, 18, 21, and 22 were cancelled.
Claims 1-3, 5, 6, 10-12, 14, 15, and 20 were amended. 
Claims 1-6, 8, 10-15, 20 and 23 are currently pending and have been examined.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112(a) and (b) 
Applicant’s amendments have obviated the rejections. The rejections are withdrawn. 
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments filed 7 Oct 2022 have been fully considered but they are not persuasive. Applicant first asserts that “transmission of a code from a passenger device to a driver device over a communication network that is different from a communication network over which the code is received” and “continuous monitoring of a queue by the circuitry and controlling a movement of a vehicle from a parking area to a pickup area to join the queue based on the monitoring and in response to a vehicle driving out of the queue at the pickup area with the passenger” integrates the abstract idea of pairing riders and drivers into a practical application. Applicant’s remarks, p. 13. This is not persuasive. But for the drafting effort of including the computing elements, the entirety of the claimed invention could be performed by humans using tools other than those recited. For example, a dispatcher could provide a code to the requestor over a telephone, and the requestor could provide the code to the driver. This achieves both the code function and the “different communication network” function. A human cab queue monitor could use a radio to let the waiting area dispatcher know to dispatch another vehicle to backfill one that just departed. This achieves the monitoring and instructing function. The entirety of the claimed function could be performed verbally by humans using other tools, and that the claims recite computing functions to automate these more manual functions is a result of the drafting effort, rather than any meaningful integration between the claimed functions and the computing elements. 
Applicant next asserts that the amended functions “improve[] transportation efficiency (e.g. allocation of a vehicle), and is thus integrated into a practical application of vehicle transportation.” Applicant’s remarks, p. 14. “It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” MPEP 2106.05(a)(II). Here, even if Applicant’s claims recite improved efficiency in allocation of a vehicle, this is an improvement to the commercial interaction of allocating a vehicle to a ride request. This is an improvement to the abstract idea, and not to a technology. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “controlling the movement of at least one vehicle of a second plurality of vehicles from a parking area to the pickup area to join the queue based on the monitoring of the queue and in response to the allocated vehicle of the first plurality of vehicles driving out of the queue at the pickup area with the passenger amounts to significantly more than a conventional activity.” Applicant’s remarks, p. 15. This is not persuasive. Applicant points to paragraph [0054] of Applicant’s originally filed specification as disclosing the support for this feature. Paragraph [0054] discloses that when the available space is detected, the server transmits a message to the driver device of the vehicle to notify the driver to proceed to the queue. As above, this is fairly analogous to a dispatcher calling the driver on a radio, but for the drafting effort of including the other elements. There is no controlling of the vehicle itself, such as in an autonomous vehicle, that is recited, disclosed, or otherwise must be read into the claim. Therefore, the recitation of “controlling the movement” constitutes no more than sending and receiving information over a network, which the courts have expressly held to be well-understood, routine, and conventional activity, which is insufficient to result in significantly more. MPEP 2106.05(d)(II). 
Applicant adopts all of the arguments for claim 1 for application to claim 10. For the reasons set forth above, the rejection is maintained as to both.  
Regarding the rejections under 35 U.S.C. 103
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 10-15, 20 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-6, 8, 20 and 23 recite a method, and claims 10-15 recite a system. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 10 recite receiving, from a passenger device, a booking request for booking a ride; transmitting, to the passenger, a first message, based on the booking request, without allocating a vehicle for the ride, wherein the first message indicates a confirmation of the booking request and includes a code for pairing with one of a first plurality of vehicles in a queue at a pickup area; receiving, from a driver associated with one of the first plurality of vehicles in the queue at the pickup area, the code provided by the passenger to the driver, based on the passenger being at the pickup area; transmitting, to the driver, a second message indicating successful validation of the code, wherein one of the first plurality of vehicles that is associated with the driver that has transmitted the code is allocated for the ride based on the successful validation; continuously monitoring the queue to detect available space in the queue; and controlling a movement of at least one vehicle of a second plurality of vehicles from a parking area to the pickup area to join the queue based on the monitoring of the queue and in response to the allocated vehicle of the first plurality of vehicles driving out of the queue at the pickup area with the passenger. 
Receiving a booking request, providing a validation code, validating the booking code, and allocating a vehicle constitutes managing the relationship between a would-be passenger and a driver, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Similarly, instructing a driver to backfill a departed vehicle when space in the queue becomes available constitutes managing personal behavior, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements used to apply the abstract idea using a computer as a tool. The additional elements are circuitry, a passenger device, a driver device, a server, and a first and second communication network. Sending and receiving data over a network has been identified by the courts to be insufficient to result in a practical application. MPEP 2106.05(d)(II). Therefore, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Sending and receiving data over a network has been held by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the rules to be followed in managing the relationship between the would-be passenger and the driver. Claims 2 and 11 recite sending a message to the passenger directing them to the pickup area. Claims 3 and 12 recite sending a message including the destination information to the driver after successful validation of the code. Claims 4 and 13 recite controlling the availability of the vehicles based on a sequence of arrival. Claims 5 and 14 recite sending the driver a message to direct the driver to the pickup area under particular conditions precedent. Claims 6 and 15 recite sending the driver a message to direct the driver to the parking area under particular conditions precedent. Claim 8 recites different types of code that may be used. Claim 20 recites directing the driver to the queue based on driver rating. Claim 23 recites comparing the codes received from the driver and the passenger to validate the codes. 
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and they are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 10-12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of Non-patent literature “Designing Efficient Taxi Pickup Operations at Airports” to da Costa et. al. (“da Costa”).
Claim 1 
Brinig discloses the following elements:
A vehicle allocation method, the vehicle allocation method comprising: ([0012] system and method for linking available drivers/vehicles with requesting riders)
receiving, by circuitry, from a passenger device, over a first communication network, a booking request for booking a ride; ([0012] system can receive a ride request from a rider using an application executing on the rider’s computing device; [0021] computing devices communicate over a network; [0078] computing system for implementing disclosed techniques include circuitry)
transmitting, by the circuitry, to the passenger device, over the first communication network, a first message, based on the booking request, without allocating a vehicle for the ride, wherein the first message indicates a confirmation of the booking request and includes a code for pairing with one of a first plurality of vehicles in a queue at a pickup area; ([0040] system generates unique match code and transmits it to the rider responsive to a rider request; system may include walking directions to the pick-up area – this is a confirmation of the booking request; [0021] computing devices communicate over a network)
receiving, by the circuitry, from a driver device associated with one of the first plurality of vehicles in the queue at the pickup area, over the first communication network, the code provided by the passenger device to the driver device over a second communication network, different from the first communication network, based on the passenger device being at the pickup area; ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; [0035] match code may be sent to rider when rider is within a mass egress area; driver application can switch to late-binding state (to accept codes) when driver is within the mass egress geofence; [0021] computing devices communicate over a network; [0029] rider may receive code from the system over “one or more networks” – first network; [0075] networks may be cellular, wired, wireless; [0041] system may choose a different network type based on latency; [0053] rider may transmit the match code to the driver to perform the direct pairing; see also [0018], [0043]-[0044] for types of pairing codes including inductive signatures – an inductive paring is a second communication network different from the first communication network – see [0044] in particular)
transmitting, by the circuitry, to the driver device, over the first communication network, a second message indicating successful validation of the code, wherein one of the first plurality of vehicles that is associated with the driver device that has transmitted the code is allocated for the ride based on the successful validation; ([0046] if valid code is entered by the driver, the system updates the log with the pairing and sends an update to the rider and the driver device indicating an “on-trip” status; system cross references the unique identifier of the requesting user and the unique match code against the code provided by the driver – this is a validation sequence; [0021] computing devices communicate over a network)
continuously monitoring, by the circuitry, the queue to detect available space in the queue; ([0033] mass egress events can be determined based on real-time information; [0066] system can determine mass egress events based on ride demand spikes; [0067] when demand is high, system can send demand notifications to drivers including incentives – this is monitoring the queue at the mass egress event)
and controlling, by the circuitry, a movement of at least one vehicle of a second plurality of vehicles from a parking area to the pickup area to join the queue based on the monitoring of the queue . ([0067]-[0068] when demand is high, system can send demand notifications to drivers including incentives to direct drivers to the geofence area of the mass egress event – this is directing drivers to the queue)
Brinig also discloses that the system can match riders and drivers based on specified ride service types, such as vehicle type or professional driver service; system will notify drivers that qualify for the selected service type and direct them to individual late-binding areas [0018]. See also [0039]. Brinig does not explicitly disclose that drivers are directed to the pickup area to join the queue based on one or more vehicles leaving the queue. However, da Costa discloses a system in which “taxis feed into [the queues] from a single file constantly replenished from the taxi pool about 100 m away.” da Costa, p. 96, “Step 1. Detailed Measurement of Arrivals and Service Characteristics”, Lisbon International Airport case study. da Costa also discloses “the replenishment of taxis at the service area… from central holding lots” on p. 95. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the demand-based notification of Brinig the space-available based replenishment as taught by da Costa in order to provide “better safety and affordability” for taxi queuing operations. da Costa, p. 98. Both the first cited disclosure and the motivation are derived from the study as applied in operation at Lisbon International Airport.  

Claim 2 
Brinig in view of Da Costa discloses the elements of claim 1, above. Brinig also discloses:
transmitting, by the circuitry, to the passenger device, over the first communication network, a third message indicating directions  to reach the pickup area from a current location of the passenger device based on the confirmation of the booking request. ([0030] system determines rider’s current location based on location services of the rider device; [0038] system can direct user to designated pick-up area; [0040] late-binding state can be initiated responsive to rider request; system can send walking directions to the pick-up area responsive to receiving the pick-up request; [0070] system may provide a map to the rider indicating the general or specific rendezvous point after receiving the ride request)

Claim 3 
Brinig in view of Da Costa discloses the elements of claims 1 and 10, above. Brinig also discloses:
transmitting, by the circuitry, to the driver device, over the first communication network, a fourth message including at least destination information associated with the booking request after the successful validation of the code. ([0058] driver app can display directions to user’s destination after successful validation of the code)

Claim 8
Brinig in view of Da Costa discloses the elements of claim 1, above. Brinig also discloses:
wherein the code corresponds to at least one of a one-time-password (OTP) code or a quick-response (QR) code. ([0018] code can be a unique PIN, a quick response (QR) code, or a signal code such as ultrasonic pattern, etc.)

Claim 10
Brinig discloses the following elements:
A vehicle allocation system, the vehicle allocation system comprising: ([0012] system and method for linking available drivers/vehicles with requesting riders)
circuitry configured to: ([0078] computing system for implementing disclosed techniques include circuitry)
receive, from a passenger device, over a first communication network, a booking request for booking a ride; ([0012] system can receive a ride request from a rider using an application executing on the rider’s computing device; [0021] computing devices communicate over a network; [0078] computing system for implementing disclosed techniques include circuitry)
transmit, to the passenger device, over the first communication network, a first message, based on the booking request, without allocating a vehicle for the ride, wherein the first message indicates a confirmation of the booking request and includes a code for pairing with one of a first plurality of vehicles in a queue at a pickup area; ([0040] system generates unique match code and transmits it to the rider responsive to a rider request; system may include walking directions to the pick-up area – this is a confirmation of the booking request; [0021] computing devices communicate over a network)
receive, from a driver device associated with one of the first plurality of vehicles in the queue at the pickup area, over the first communication network, the code provided by the passenger device to the driver device over a second communication network, different from the first communication network, based on the passenger device being at the pickup area; ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; [0035] match code may be sent to rider when rider is within a mass egress area; driver application can switch to late-binding state (to accept codes) when driver is within the mass egress geofence; [0021] computing devices communicate over a network; [0029] rider may receive code from the system over “one or more networks” – first network; [0075] networks may be cellular, wired, wireless; [0041] system may choose a different network type based on latency; [0053] rider may transmit the match code to the driver to perform the direct pairing; see also [0018], [0043]-[0044] for types of pairing codes including inductive signatures – an inductive paring is a second communication network different from the first communication network – see [0044] in particular)
transmit, to the driver device, over the first communication network, a second message indicating successful validation of the code, wherein one of the first plurality of vehicles that is associated with the driver device that has transmitted the code is allocated for the ride based on successful validation; ([0046] if valid code is entered by the driver, the system updates the log with the pairing and sends an update to the rider and the driver device indicating an “on-trip” status; system cross references the unique identifier of the requesting user and the unique match code against the code provided by the driver – this is a validation sequence; [0021] computing devices communicate over a network)
continuously monitor the queue to detect available space in the queue; ([0033] mass egress events can be determined based on real-time information; [0066] system can determine mass egress events based on ride demand spikes; [0067] when demand is high, system can send demand notifications to drivers including incentives – this is monitoring the queue at the mass egress event)
and control a movement of at least one vehicle of a second plurality of vehicles from a parking area to the pickup area to join the queue based on the monitoring of the queue  ([0067]-[0068] when demand is high, system can send demand notifications to drivers including incentives to direct drivers to the geofence area of the mass egress event – this is directing drivers to the queue)
Brinig also discloses that the system can match riders and drivers based on specified ride service types, such as vehicle type or professional driver service; system will notify drivers that qualify for the selected service type and direct them to individual late-binding areas [0018]. See also [0039]. Brinig does not explicitly disclose that drivers are directed to the pickup area to join the queue based on one or more vehicles leaving the queue. However, da Costa discloses a system in which “taxis feed into [the queues] from a single file constantly replenished from the taxi pool about 100 m away.” da Costa, p. 96, “Step 1. Detailed Measurement of Arrivals and Service Characteristics”, Lisbon International Airport case study. da Costa also discloses “the replenishment of taxis at the service area… from central holding lots” on p. 95. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the demand-based notification of Brinig the space-available based replenishment as taught by da Costa in order to provide “better safety and affordability” for taxi queuing operations. da Costa, p. 98. Both the first cited disclosure and the motivation are derived from the study as applied in operation at Lisbon International Airport.  

Claim 11 
Brinig in view of Da Costa discloses the elements of claims 1, 10, and 17, above. Brinig also discloses:
transmitting, by the circuitry, to the passenger device, over the first communication network, a third message indicating directions  to reach the pickup area from a current location of the passenger device based on the confirmation of the booking request, wherein the third message is presented at the passenger device as at least one of a voice-based instruction, a graphical representation-based instruction, a map-based instruction, and a text-based instruction. ([0030] system determines rider’s current location based on location services of the rider device; [0038] system can direct user to designated pick-up area via a map on the user’s interface; [0040] late-binding state can be initiated responsive to rider request; system can send walking directions to the pick-up area responsive to receiving the pick-up request; [0070] system may provide a map to the rider indicating the general or specific rendezvous point after receiving the ride request)

Claim 12
Brinig in view of Da Costa discloses the elements of claims 1 and 10, above. Brinig also discloses:
transmit, to the driver device, over the first communication network, a fourth message including at least destination information associated with the booking request after the successful validation of the code. ([0058] driver app can display directions to user’s destination after successful validation of the code)

Claim 23
Brinig in view of Da Costa discloses the elements of claim 1, above. Brinig also discloses:
comparing, by the circuitry, the code received from the driver device with the code transmitted to the passenger device, wherein the code received from the driver device is successfully validated based on a successful match of the code received from the driver device with the code transmitted to the passenger device during the comparison. ([0043] any available driver can input the unique match code into their driver device, which is then submitted to the system for validation; [0045] upon receiving the match code entry via the driver interface, the ride management engine can perform lookup in the code logs to identify the appropriate code log entry indicating the correlation between the unique match code corresponding to the match code entry and the requesting user associated with the match code)

Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of Non-patent literature “Designing Efficient Taxi Pickup Operations at Airports” to da Costa et. al. (“da Costa”) and further in view of U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”).
Claims 4 and 13
Brinig in view of Da Costa discloses the elements of claims 1 and 10, above. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032], which at least suggests a pairing based on the first available vehicle, as well. Nevertheless, Zhao discloses:
controlling, by the circuitry, an availability of the first plurality of vehicles in the queue at the pickup area based on a sequence of arrival of the first plurality of vehicles. ([0050] drivers may be on a waiting status in a waiting lot and are considered for pre-selection for assignment to a ride based on a first in first out system as indicated by location data from the driver’s device)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the late-binding driver assignment system of Brinig in view of da Costa the pre-selection from a waiting lot as disclosed by Zhao in order to “select[] a specified number of drivers to be pre-selected… before being assigned a specific passenger,” which results in “passengers [that] are picked up sooner after making the initial ride request, which can reduce the amount of network traffic.” Zhao, paragraph [0021]. 

Claims 6 and 15
Brinig in view of Da Costa and Zhao discloses the elements of claims 4 and 13, above. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032], which at least suggests a pairing based on the first available vehicle, as well. Brinig also discloses generating a demand notification to drivers operating within a certain proximity of an event location based on driver supply as in [0067]. da Costa also discloses that “taxis feed into [the queues] from a single file constantly replenished from the taxi pool about 100 m away.” da Costa, p. 96, “Step 1. Detailed Measurement of Arrivals and Service Characteristics”, Lisbon International Airport case study. This at least strongly suggests the elements of claims 6 and 13. To the extent that Brinig in view of da Costa does not explicitly recite the elements of claims 6 and 13, Zhao discloses:
transmitting, by the circuitry, to a driver device associated with an incoming vehicle, over the first communication network, a sixth message for directing the incoming vehicle to the parking area based on an absence of the available space in the queue at the pickup area. ([0050] drivers may be on a waiting status in a waiting lot and are considered for pre-selection for assignment to a ride based on a first in first out system as indicated by location data from the driver’s device; [0019]-[0020] if there are no passengers to pick up, drivers cannot wait at the pickup area, so they are directed to the waiting lot)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the late-binding driver assignment system of Brinig in view of da Costa the direction to a waiting lot as disclosed by Zhao because “drivers are prohibited from waiting in the pickup area” and circling the pickup area. Zhao, paragraphs [0019]-[0020]. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of Non-patent literature “Designing Efficient Taxi Pickup Operations at Airports” to da Costa et. al. (“da Costa”) in view of U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”) and further in view of Non-Patent Literature “Parallel Discrete Event Simulation Of Queuing Networks Using GPU-Based Hardware Acceleration” by Park. 
Claims 5 and 14
Brinig in view of Da Costa and Zhao discloses the elements of claims 4 and 13, above. Brinig also discloses that the selection engine may operate on a first-request-first-pairing basis, as in [0032], which at least suggests a pairing based on the first available vehicle, as well. Brinig also discloses generating a demand notification to drivers operating within a certain proximity of an event location based on driver supply as in [0067]. da Costa also discloses that “taxis feed into [the queues] from a single file constantly replenished from the taxi pool about 100 m away.” da Costa, p. 96, “Step 1. Detailed Measurement of Arrivals and Service Characteristics”, Lisbon International Airport case study. Zhao discloses that drivers may be on a waiting status in a waiting lot and are considered for pre-selection for assignment to a ride based on a first in first out system as indicated by location data from the driver’s device as in [0050]. Zhao also discloses pre-selecting drivers until the unmet demand is met as in [0044]. This is at least highly suggestive of directing an incoming driver to the pickup area if the waiting area is empty. Nevertheless, Park discloses that it is known in the art that a person may bypass a waiting area if the waiting area is empty. Specifically, Park discloses:
transmitting, by the circuitry, to a driver device associated with an incoming vehicle, over the first communication network, a fifth message for directing the incoming vehicle to the pickup area based on the detection of the available space in the queue at the pickup area and absence of vehicles in the parking area. (If the queue is empty and the server is idle, a new customer is immediately sent to the server for service, otherwise the customer remains in the queue joining the waiting line until the queue is empty and the server becomes idle. Park, p. 20, last paragraph)
da Costa also discloses that “taxis feed into [the queues] from a single file constantly replenished from the taxi pool about 100 m away,” and Zhao discloses both a physical waiting area and dispatching drivers until the unmet need is met. Park discloses that a user may bypass a waiting area if the waiting area is empty. It would have been obvious to one having ordinary skill in the art to include in the unmet demand dispatch direction system of Brinig in view of da Costa and Zhao a direction for a driver to proceed directly to the pickup area if the waiting area is empty as taught by Park since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to conclude that if there is space available in the queue and no one in the waiting area, the driver should proceed to the queue in light of the disclosures of Brinig, da Costa, and Zhao, and the combination with the express disclosure of this teaching from Park would have been obvious to one having ordinary skill in the art. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180101925 to Brinig et. al. (“Brinig”) in view of in view of Non-patent literature “Designing Efficient Taxi Pickup Operations at Airports” to da Costa et. al. (“da Costa”) in view of U.S. Patent Publication No. 20180121847 to Zhao et. al. (“Zhao”) and further in view of  U.S. Patent Publication No. 20150081362 to Chadwick et. al. (“Chadwick”).
Claim 20
Brinig in view of Da Costa and Zhao discloses the elements of claim 4, above. Brinig also discloses that the system can match riders and drivers based on specified ride service types, such as vehicle type or professional driver service; system will notify drivers that qualify for the selected service type and direct them to individual late-binding areas [0018]. See also [0039]. Brinig also discloses that the system will select an “optimal” driver in [0030]. Applicant’s originally filed specification does not define a driver rating, merely disclosing that driver selection may be made based on “a rating of the driver,” as in [0067]. Therefore, under the broadest reasonable interpretation of Applicant’s claim, the “optimal” driver of Brinig discloses this feature. Nevertheless, Chadwick also discloses:
transmitting, by the circuitry, to a driver device associated with a first vehicle of a second plurality of vehicles in a parking area, over the first communication network, a seventh message for directing the first vehicle from the parking area to the pickup area based on a driver rating of a driver of the first vehicle being higher than a driver rating of drivers of remaining vehicles of the second plurality of vehicles in the parking area. ([0022] drivers are presented to user with a rating; [0027] users may set a rating threshold so that only those drivers who have a higher rating than the other drivers may be selected – this in combination with Brinig’s driver-selection discloses the claimed invention)
Brinig in view of da Costa and Zhao discloses that drivers are determined to be qualified for a particular dispatch and that an optimal driver may be selected, and Chadwick discloses that drivers may be qualified based on having a higher rating than other drivers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the rideshare assignment system of Brinig the automated cancellation as taught by Chadwick in order to “provide more efficient taxi cab dispatching.” Chadwick, paragraph [0061].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628